DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDSs) were submitted on 02/03/2020 and 12/01/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract of the disclosure is objected to because it contains the phrase, “present disclosure” in line 1, which can be implied.  See MPEP § 608.01(b):
It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “A beam sweeping method for multiple transmitting beams based on priori information”.

Claim Objections
Claims 3-4, 6-7, 9-11 and 15 
Claim 3 recites, “includes pre-recorded number of times” (line 2). It is suggested to replace it with “includes the pre-recorded number of times” for avoiding potential antecedent basis issue. 
Claim 4 recites, “the transmitting order of a transmitting beam to be earlier if the transmitting beam was used more times” (line 3). It is suggested to replace it with “a transmitting order of a transmitting beam of the plurality of transmitting beams to be earlier if the transmitting beam of the plurality of transmitting beams was used more times” for avoiding potential antecedent basis issue. Claim 6 (see, lines 3-4) and claim 7 (see, lines 7-8) are objected to at least based on a similar rational applied to claim 4.
Claim 4 recites, “the transmitting order --” (line 3). It is suggested to replace it with “a transmitting order --” for avoiding potential antecedent basis issue. Claim 6 (see, line 3) and claim 7 (see, line 7) are objected to at least based on a similar rational applied to claim 4.
Claim 7 recites, “one or more transmitting beams” (line 5). It is suggested to replace it with “one or more transmitting beams of the plurality of transmitting beams” for avoiding potential antecedent basis issue. Claim 6 (see, line 3) and claim 7 (see, line 7) are objected to at least based on a similar rational applied to claim 4.
Claim 9 recites, “the second communication” (line 5). It is suggested to replace it with “the second communication device” for clarity. Claim 10 (see, lines 8 and 13) is objected to at least based on a similar rational applied to claim 9.
Claim 9 recites, “when feedback information” (line 2). It is suggested to replace it with “when the feedback information” for avoiding potential antecedent basis issue.
Claim 10 recites, “CSI-RS” (line 7). It is suggested to replace it with “Channel State Information Reference Signal
Claim 10 recites, “the reception quality of the second communication” (line 8). It is suggested to replace it with “a reception quality of the second communication” for avoiding potential antecedent basis issue.
Claim 15 recites, “in the synchronization phase“ (line 7) and “in the data transmission phase” (line 10). It is suggested to replace them with “in a synchronization phase“ and “in a data transmission phase”, respectively for avoiding potential antecedent basis issue.
Claim 11 is also objected to since it is directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-11 and 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites, “... a transmitting beam whose transmitting order is earlier than ... a second transmitting beam in transmitting beams
Claim 10 recites, “the reception quality of the second communication for the second transmitting beam is only second to that of the first transmitting beam” (lines 13-14). It is unclear in what relationship “the reception quality” is connected to “that of the first transmitting beam” because it is unclear what the term “only second” refers to.  For the examination purpose only, it is interpreted as best understood.
Claim 19 recites, “the feedback is performed without waiting for transmitting beams after the transmitting beam of the first communication device” (lines 1-3). It is unclear what the limitation “waiting for transmitting beams” means. Does it mean “waiting other transmitting beams which are transmitted later than the transmitting beam after the transmitting beam of the first communication device” or something else. For the examination purpose only, it is interpreted as best understood.
Claim 20 recites, “information indicating transmitting beams after the transmitting beam of the first communication device corresponding to the reference signal for which the reception quality is above the predetermined threshold is not fed back” (lines 1-4). It is unclear in what relationship the limitations “information” (line 1 of claim 20) is associated with “information” (claim 18, line 5). For the examination purpose only, it is interpreted as best understood. 
Claim 21 recites, “a plurality of receiving beams of the second communication device” (lines 3-4).  It is unclear in what relationship “a plurality of receiving beams” is connected with “a transmitting beam of the first communication device” (line 6). For the examination purpose only, it is interpreted as best understood.
Claim 21 recites, “control so that ...” (line 1). It is unclear what would be controlled by this limitation. For the examination purpose only, it is interpreted as best understood.
Claim 11 is also rejected since it is directly or indirectly dependent upon the rejected claims, as set forth above. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepard et al (WO 2016/172652). 
Note: Shepard was cited by the applicant in the IDS received on 12/01/2020. 

Regarding claim 1, Shepard teaches, an electronic device for a first communication device side [FIGS. 8 and 14; ¶0121, wireless device 1402/base station 802] including: 
processing circuitry [FIG. 14; ¶0121-0122, processor 1404] configured to: 
determine, based on priori information [FIG. 8; ¶0100-0102, based on historical user information, e.g., users are never in certain deployment positions in space or anticipated user locations], a transmitting order for a plurality of transmitting beams of the first communication device in beam sweeping [FIG. 8; ¶0100-0102, not sweep beams toward these specific positions in space or sweep the beams less frequently and sweep beams toward anticipated user locations; note that this is considered as determining specific beams concerning the positions where users are never deployed to be a lower order in beam sweeping] to be performed on a communication from the first communication device to a second communication device [FIG. 8; ¶0100-0102, performed on a communication from the base station to user equipment 804]; and 
control to use the plurality of transmitting beams in the beam sweeping according to the determined transmitting order [FIG. 8; ¶0100-0102; FIG. 14; ¶0121-0122, control to use the beams in the beam sweeping according to the determined sweeping order].  

Regarding claim 5, Shepard teaches, wherein the priori information includes geographic position information of the second communication device [FIG. 8; ¶0102, the historical user information (i.e., prior information) includes information where users are never in certain deployment positions in space or anticipated user locations (i.e., geographic position information of the second communication device)].

Regarding claim 6, Shepard teaches, “determining, based on the priori information, the transmitting order for the plurality of transmitting beams” as set forth above in claim 1, and Shepard further teaches, arranging the transmitting order of a transmitting beam to be earlier if a pointing direction of the transmitting beam is closer to a geographic position indicated by the geographic position information [FIG. 8; ¶0100-0102, (the base station) performs not sweeping beams toward these specific positions in space or sweep the beams less frequently; note that this is considered as arranging the transmitting order of the beams toward the specific positions to be later when pointing direction of the beams is toward the positions whether the users are never deployed (i.e., farther), thus resulting in arranging transmitting orders of other beams than the beams toward the specific positions to be earlier if the other beams are closer to the user positions (i.e., geographic position) indicated by the historical user information].  

Regarding claim 8, Shepard teaches, “the plurality of transmitting beams are used in the beam sweeping according to the determined transmitting order” as set forth above in claim 1, and [FIG. 7; ¶0080-0081, synchronization sequence is transmitted using beamsweeping/N different beam directions; note that the beam sweeping is made during a synchronization phase].  

Regarding claim 25, claim 25 does not contain any further patentable subject matter in addition to what is recited in claim 1. Thus, claim 25 is rejected at least based on a similar rational applied to claim 1.  

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 5.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US Publication No. 2019/0229821). 

Regarding claim 18, Liu teaches, an electronic device for a second communication device side [FIG. 7; ¶0188, a combined system of a transmitter 630, a receiver 610 and a processor 620 for a signal communication apparatus 600/terminal device] including: 
processing circuitry [FIG. 7; ¶0188, transmitter 630 and processor 620] configured to: 
measure a reference signal transmitted by a first communication device [FIGS. 2 and 7; ¶0075-0079, 0083 and 0188, detect a first reference signal transmitted by network device  processor 620]; and 
[FIGS. 2 and 7; ¶0075-0079, 0083 and 0188, when second channel quality information of the first reference signal exceeds a channel quality threshold], feedback, to the first communication device [FIGS. 2 and 7; ¶0075-0079, 0083 and 0188, to the network device], information indicating a transmitting beam of the first communication device corresponding to the reference signal for which the reception quality is above the predetermined threshold [FIGS. 2 and 7; ¶0075-0079, 0083 and 0188, (the terminal device) reports first channel quality information corresponding to the first reference signal for which the quality is above the channel quality threshold].  

Regarding claim 19, Liu teaches, wherein the feedback is performed without waiting for transmitting beams after the transmitting beam of the first communication device corresponding to the reference signal for which the reception quality is above the predetermined threshold [FIGS. 2 and 7; ¶0075-0079, 0083 and 0188, the reporting is performed without waiting for other subsequent reference signals being completed after a beam corresponding to the first reference signal (see, ¶0073 there is one-to-one correspondence between reference signals and beams) for which the quality exceeds the channel quality threshold].  

Regarding claim 20, Liu teaches, wherein information indicating transmitting beams after the transmitting beam of the first communication device corresponding to the reference signal for which the reception quality is above the predetermined threshold is not fed back [FIGS. 2 and 7; ¶0075-0079, 0083 and 0188, information indicating beams corresponding to the subsequent reference signals after the beam corresponding to the first reference signal of the network device for which the quality exceeds the channel quality threshold is not reported back to the network device (when the terminal device report the first channel quality information corresponding to the first reference signal)].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 2, 3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shepard et al (WO 2016/172652) in view of Shi et al (US Publication No. 2017/0171887).

Regarding claim 2, although Shepard teaches, “priori information” and “determine, based on priori information, a transmitting order for a plurality of transmitting beams of the first communication device in beam sweeping” as set forth above in claim 1, Shepard does not explicitly teach (see, emphasis), the priori information includes pre-recorded number of times that the plurality of beams were respectively used in data transmission.
	However, Shi teaches, priori information includes pre-recorded number of times that the plurality of beams were respectively used in data transmission [¶0058, if data transmission for UE1 is scheduled for more times than UE4 and UE5, then beam direction 1 has a lower priority than beam direction 3; note that in order to perform the above-mentioned action, the number of times that the data transmission for UE1 corresponding to the beam direction 1 is scheduled and the number of times that the data transmission for UE4/UE5 corresponding to the beam direction 3 is scheduled are required to be pre-recorded].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Shepard by including “pre-recorded number of times that the plurality of beams were respectively used in data transmission“ as taught by Shi, because it would provide the system with the enhanced capability of allowing base station to easily identify appropriate beam directions to be used for listening channels [¶0055 of Shi].

Regarding claim 3, Shepard in view of Shi teaches, “the priori information includes pre-recorded number of times that the plurality of transmitting beams were respectively used in data transmission” as set forth above in claim 2, and Shepard further teaches, the data transmission from the first communication to the second communication device [FIG. 8; ¶0100-0102, a communication being performed from the base station to user equipment 804]. 

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 2.  

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shepard et al (WO 2016/172652) in view of Shi et al (US Publication No. 2017/0171887) and further in view of Hwang et al (US 2018/0332659).

Regarding claim 4, although Shepard teaches, “determining, based on the priori information, the transmitting order for the plurality of transmitting beams” as set forth above in claim 2, Shepard does not explicitly teach (see, emphasis), arranging the order of a beam to be earlier if the beam was used more times.
arranging the order of a beam to be adjusted if the beam was used more times [¶0058, arranging the order of beam direction 1 to be adjusted when the beam direction 1 corresponding to UE1 whose data transmission was scheduled more times than the beam direction 2 corresponding to UE4 and UE5]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Shepard by including “arranging the order of a beam to be adjusted if the beam was used more times“ as taught by Shi, because it would provide the system with the enhanced capability of allowing base station to easily identify appropriate beam directions to be used for listening channels [¶0055 of Shi].
Although Shepard in view of Shi teaches, arranging the order of a beam to be adjusted if the beam was used more times, Shepard in view of Shi does not explicitly teach (see, emphasis), arranging the order of a beam to be earlier if the beam was used more times.
	However, Hwang teaches, arranging the order of a beam to be earlier if the beam was used more times [¶0245, measurement configuration is transmitted to UE, and the measurement configuration includes a number of repetitions of a TX beam before transmission of the next TX beam; note that this is interpreted as: after the current TX beam is transmitted for the first time, the system is required to determine whether to transmit the current TX beam or switch to the next TX beam (i.e., arranging the order between the current TX beam and the next TX beam) depending on the number of times the current TX beam is transmitted; e.g., if the number of repetition of the current TX beam before transmission of the next TX beam is “two”, it is determined that the current TX beam is transmitted/selected instead of switching to the next TX beam (i.e., arranging the order of the current TX beam to be earlier if the current TX beam was used more times than that of the next TX beam)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Shepard in view of Shi by including “arranging the order of a beam to be earlier if the beam was used more times“ as taught by Hwang, because it would provide the system with the enhanced capability of [¶0244-0245 of Hwang].

Regarding claim 7, Shepard teaches, “determining, based on the priori information, the transmitting order for the plurality of transmitting beams” as set forth above in claim 1, Shepard in view of Shi teaches, the priori information further includes pre-recorded number of times that the plurality of transmitting beams were respectively used in the data transmission” as set forth above in claim 2, and Shepard in view of Shi and Hwang further teaches, “arranging the transmitting order of a transmitting beam to be earlier if the transmitting beam was used more times” as set forth above in claim 4. 
Shepard further teaches, for one or more transmitting beams whose pointing geographical position deviates from a geographic position indicated by the geographic position information by less than a value, performing beam sweeping [FIG. 8; ¶0100-0102, (the base station) performs sweeping beams (i.e., one or more transmitting beams) toward anticipated user locations (i.e., geographic position) instead of all possible directions; note that pointing positions of the sweeping beams (i.e., one or more transmitting beams) are closer to the anticipated user locations, which is considered as the claimed “pointing geographic positions of beams deviates from a geographical position indicated by the geographic position information by less than a predetermined threshold since the sweeping beams toward anticipated user locations (i.e., geographic position) instead of all possible directions requires setting a threshold to be used to determine the pointing positions of the sweeping beams are be close to the anticipated user locations].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shepard et al (WO 2016/172652) in view of Liu et al (US Publication No. 2019/022982).

Regarding claim 9, Shepard teaches, “the processing circuitry” as set forth above in claim 1, and Shepard further teaches, obtain feedback information from the second communication [¶0039, (the many antenna base station) is provided (by users) with information about their location and pilots]; and 
control to use a first transmitting beam in the data transmission of the communication [FIG. 8; ¶0100-0102, control to use a beam toward anticipated user locations in the communication between the base station and user equipment, which is ultimately for data transmission].  
Although Shepard teaches, “obtain feedback information from the second communication device” as set forth above, Shepard does not explicitly teach (see, emphasis), the feedback information indicating a first transmitting beam in the plurality of transmitting beams of the first communication device, wherein a reception quality of the second communication for a reference signal transmitted by the first transmitting beam is higher than a predetermined threshold.
However, Liu teaches, feedback information indicating a first transmitting beam in the plurality of transmitting beams of the first communication device [FIG. 7; ¶0083, first channel quality information reported from terminal device (i.e., feedback information) indicating a beam corresponding to a first reference signal in a plurality of reference signals (see, ¶0073 there is one-to-one correspondence between reference signals and beams) of the network device (i.e., first communication device)], wherein a reception quality of the second communication for a reference signal transmitted by the first transmitting beam is higher than a predetermined threshold [FIG. 7; ¶0083, channel quality of the terminal device for the first reference signal transmitted by the corresponding beam exceeds a channel quality threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Shepard by including “feedback information indicating a first transmitting beam in the plurality of transmitting beams of the first communication device, wherein a reception quality of the second communication for a reference signal transmitted by the first transmitting beam is higher than a predetermined threshold“ as taught by Liu, because it would provide the system with the enhanced capability of [¶0083 of Liu].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shepard et al (WO 2016/172652) in view of Shi et al (US Publication No. 2017/0171887) and further in view of Islam et al (US Publication No. 2017/0346545) and further in view of Li et al (US Publication No. 2013/0121185).

Regarding claim 15, Shepard teaches, wherein the first communication device is a base station [FIGS. 8 and 14; ¶0121, base station] and the second communication device is a terminal device [FIGS. 8 and 14; ¶0121, user terminal/equipment], and Shepard further teaches, “wherein determining, based on the priori information, the transmitting order for the plurality of transmitting beams” as set forth above in claim 2. 
Although Shepard further teaches, 
in the synchronization phase of the communication [FIG. 7; ¶0080-0081, in the synchronization phase of the communication between the base station and the UE where synchronization sequence is transmitted using beam seeping/N different directions], determining a transmitting order for a plurality of transmitting beams of the base station in the beam sweeping [FIG. 7; ¶0080-0081 and 0102, the beam sweeping is performed toward anticipated user locations and not toward beams toward specific positions in space where the users are never deployed, which is considered as the claimed determining a transmitting order of transmitting beams since the sweeping of the beams toward the anticipated user locations requires determining of the beams beforehand] based on the priori information for a cell controlled by the base station [FIG. 7; ¶0080-0081 and 0102, based on the historical user information, e.g., users are never in certain deployment positions in space or anticipated user locations, for a cell controlled by the base station; note that a cell can be controlled by a base station], 
“rough” transmitting beams, and in the data transmission phase of the communication, performing an action for a plurality of “fine” transmitting beams, wherein a coverage of the plurality of fine transmitting beams is within a coverage of one of the plurality of rough transmitting beams.  
However, Islam teaches, in a synchronization phase of a communication [FIG. 5B; ¶0092-0093, in a synchronization subframe of a communication between base station and UE], performing an action on a plurality of rough transmitting beams [FIG. 5B; ¶0092-0093, transmitting a first set of beams/coarse (i.e., rough) beams 521, 523, 525 and 527], and performing an action for a plurality of fine transmitting beams [FIG. 5D; ¶0100-0101, transmitting a second set of beams 524, 525 and 526/fine beam set].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Shepard in view Shi by including “in a synchronization phase of a communication, performing an action on a plurality of rough transmitting beams, and performing an action for a plurality of fine transmitting beams“ as taught by Islam, because it would provide the system with the enhanced capability of mitigating a pass loss in millimeter wave/NR system using two steps of beam transmissions of coarse beams and fin beams [¶0007 of Islam].
Although Shepard in view of Shi and Islam teaches, “in a synchronization phase of a communication, performing an action on a plurality of rough transmitting beams, and performing an action for a plurality of fine transmitting beams” as set forth above, Shepard in view of Shi and Islam does not explicitly teach (see, emphasis), in the data transmission phase, performing an action for a plurality of fine transmitting beams, and a coverage of a plurality of fine transmitting beams is within a coverage of one of a plurality of rough transmitting beams.
However, Li teaches, in a synchronization phase, performing an action for a plurality of rough transmitting beams [FIG. 5; ¶0079-0080, for a synchronization, wide beams BB1 and BB2 (i.e., rough beams) are configured], in the data transmission phase, performing an action for a plurality of fine transmitting beams [FIG. 5; ¶0083, for data communication, beams b11-b14/narrow beams (i.e., fine beams) are used], and a coverage of a plurality of fine transmitting beams is within a coverage of one of a plurality of rough transmitting beams [FIG. 5; ¶0079-0080 and 0083, note that a coverage of the beams b11-b14/narrow beams (i.e., fine beams) is within a coverage of one/BB1 of the wide beams BB1 and BB2 (i.e., rough beams)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Shepard in view of Shi and Islam by including “in the data transmission phase, performing an action for a plurality of fine transmitting beams, and a coverage of a plurality of fine transmitting beams is within a coverage of one of a plurality of rough transmitting beams“ as taught by Li, because it would provide the system with the enhanced capability of efficiently supporting mobility management in communication systems with large number of antennas [¶0002 of Li].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2019/022982) in view of Shi et al (US Publication No. 2017/0171887).

Regarding claim 21, Liu teaches, wherein the processing circuitry [FIG. 7; ¶0188, transmitter 630 and processor 620] is further configured to: 
receiving a plurality of receiving beams of the second communication device receiving the reference signal transmitted by the first communication device [FIGS. 2 and 7; ¶0075-0079, 0083 and 0188, receiving reference signals including the first reference signal and the subsequent reference signal which correspond to a plurality of beams, respectively (see, ¶0073 there is one-to-one correspondence between reference signals and beams)]; and 
control so that the plurality of receiving beams receive the reference signal [FIGS. 2 and 7; ¶0075-0079, 0083 and 0188, control so that the beams receive the first reference signal].
 “receiving a plurality of receiving beams of the second communication device receiving the reference signal transmitted by the first communication device” as set forth above, Liu does not explicitly teach (see, emphasis), determine, based on priori information, a receiving order receiving a plurality of receiving beams, and receiving reference signals according to the determined receiving order.  
However, Shi teaches, determine, based on priori information, a receiving order receiving a plurality of receiving beams [¶0058, determine, based on prior information/QoS requirement/whether data transmission for UE1 is scheduled for more times, a listening order of beam directions], and receiving reference signals according to the determined receiving order [¶0046-0048 and 0058, receiving reference signals of each beam according to the determined listening order].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Liu by including “determine, based on priori information, a receiving order receiving a plurality of receiving beams, and receiving reference signals according to the determined receiving order “ as taught by Shi, because it would provide the system with the enhanced capability of allowing base station to easily identify appropriate beam directions to be used for listening channels [¶0055 of Shi].

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Rune et al (US Publication No. 2019/0296818) [FIG. 6; ¶0079]
Wu et al (US 2019/0222384) [¶0074]	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469